DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolly (US 2009/0276476), hereafter referred to as “Jolly”, in view of Bertz et al. (US 9,215,180), hereafter referred to as “Bertz”.

Regarding claim 1, Jolly discloses:
A computer-implemented method comprising:
collecting buffer data from each replication path of a plurality of replication paths between a source storage device and one or more target storage device wherein the source storage device and the one or more target storage device are communicatively coupled to a network ([0036], “...The allocation of records to storage locations may be done according to a load-balancing in order to satisfy performance or storage capacity targets, for example...”).
calculating, using the buffer data, a plurality of buffer capacities for the plurality of replication paths used for replicating data between the source storage device and the one or more target storage devices ([0036], “...The allocation of records to storage locations may be done according to a load-balancing in order to satisfy performance or storage capacity targets, for example...”).
Jolly also doesn’t disclose, but Bertz teaches:
correlating, using a set of buffer capacities, a set of replication paths with a set of tiered data to be replicated ([0061], “...The delivery offer and assurance manager 118 may select from the candidate offers that correspond to qualitative classes of quality of service. For example, a ‘platinum’ class of offer may be selected that corresponds to a first predefined percentage of available bandwidth on a given path to the device 102, 122, where the available bandwidth excludes in-use, uncommitted reserved, and/reserved network resources...A ‘gold’ class of offer may be selected from the candidate offers that corresponds to a second predefined percentage of available bandwidth (less than the bandwidth associated with the “platinum” offer)...”); and
selecting, based on the correlating, a first replication path from the plurality of replication paths for replicating a first tier of data from the plurality of tiered data ([0061], “...The delivery offer and assurance manager 118 may select from the candidate offers that correspond to qualitative classes of quality of service. For example, a ‘platinum’ class of offer may be selected that corresponds to a first predefined percentage of available bandwidth on a given path to the device 102, 122, where the available bandwidth excludes in-use, uncommitted reserved, and/reserved network resources...A ‘gold’ class of offer may be selected from the candidate offers that corresponds to a second predefined percentage of available bandwidth (less than the bandwidth associated with the “platinum” offer)...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify load balancing to storage capacity targets as taught by Jolly with the inclusion of selecting from the candidate offers that corresponding to qualitative classes of quality of service as taught by Bertz because the system advantageously reserve resources of different replication paths to quality of service requirements to meet service requirements associated with the load and the replication path.

Regarding claim 2, Jolly-Bertz discloses the computer-implemented method of claim 1. Jolly also doesn’t disclose, but Bertz teaches:
selecting, based on the correlating, a second replication path from the plurality of replication paths for replicating a second tier of data from the plurality of tiered data ([0061], “...The delivery offer and assurance manager 118 may select from the candidate offers that correspond to qualitative classes of quality of service. For example, a ‘platinum’ class of offer may be selected that corresponds to a first predefined percentage of available bandwidth on a given path to the device 102, 122, where the available bandwidth excludes in-use, uncommitted reserved, and/reserved network resources...A ‘gold’ class of offer may be selected from the candidate offers that corresponds to a second predefined percentage of available bandwidth (less than the bandwidth associated with the “platinum” offer)...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify load balancing to storage capacity targets as taught by Jolly with the inclusion of selecting from the candidate offers that corresponding to qualitative classes of quality of service as taught by Bertz because the system advantageously reserve resources of different replication paths to quality of service requirements to meet service requirements associated with the load and the replication path.

Regarding claim 3, Jolly-Bertz discloses the computer-implemented method of claim 2. Jolly also doesn’t disclose, but Bertz teaches:
wherein the first replication path has a higher buffer capacity than the second replication path ([0061], “...The delivery offer and assurance manager 118 may select from the candidate offers that correspond to qualitative classes of quality of service. For example, a ‘platinum’ class of offer may be selected that corresponds to a first predefined percentage of available bandwidth on a given path to the device 102, 122, where the available bandwidth excludes in-use, uncommitted reserved, and/reserved network resources...A ‘gold’ class of offer may be selected from the candidate offers that corresponds to a second predefined percentage of available bandwidth (less than the bandwidth associated with the “platinum” offer)...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify load balancing to storage capacity targets as taught by Jolly with the inclusion of selecting from the candidate offers that corresponding to qualitative classes of quality of service as taught by Bertz because the system advantageously reserve resources of different replication paths to quality of service requirements to meet service requirements associated with the load and the replication path.

Regarding claim 8, Jolly discloses:
A system ([0094]) comprising:
a processor ([0094]); and
a computer-readable storage medium (e.g. memory; [0094]) communicatively coupled to the processor ([0094]) and storing program instructions ([0094]) which, when executed by the processor ([0094]]), cause the processor ([0094]) to perform a method comprising: 
collecting buffer data from each replication path of a plurality of replication paths between a source storage device and one or more target storage device wherein the source storage device and the one or more target storage device are communicatively coupled to a network ([0036], “...The allocation of records to storage locations may be done according to a load-balancing in order to satisfy performance or storage capacity targets, for example...”).
calculating, using the buffer data, a plurality of buffer capacities for the plurality of replication paths used for replicating data between the source storage device and the one or more target storage devices ([0036], “...The allocation of records to storage locations may be done according to a load-balancing in order to satisfy performance or storage capacity targets, for example...”);
Jolly also doesn’t disclose, but Bertz teaches:
correlating, using a set of buffer capacities, a set of replication paths with a set of tiered data to be replicated ([0061], “...The delivery offer and assurance manager 118 may select from the candidate offers that correspond to qualitative classes of quality of service. For example, a ‘platinum’ class of offer may be selected that corresponds to a first predefined percentage of available bandwidth on a given path to the device 102, 122, where the available bandwidth excludes in-use, uncommitted reserved, and/reserved network resources...A ‘gold’ class of offer may be selected from the candidate offers that corresponds to a second predefined percentage of available bandwidth (less than the bandwidth associated with the “platinum” offer)...”); and
selecting, based on the correlating, a first replication path from the plurality of replication paths for replicating a first tier of data from the plurality of tiered data ([0061], “...The delivery offer and assurance manager 118 may select from the candidate offers that correspond to qualitative classes of quality of service. For example, a ‘platinum’ class of offer may be selected that corresponds to a first predefined percentage of available bandwidth on a given path to the device 102, 122, where the available bandwidth excludes in-use, uncommitted reserved, and/reserved network resources...A ‘gold’ class of offer may be selected from the candidate offers that corresponds to a second predefined percentage of available bandwidth (less than the bandwidth associated with the “platinum” offer)...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify load balancing to storage capacity targets as taught by Jolly with the inclusion of selecting from the candidate offers that corresponding to qualitative classes of quality of service as taught by Bertz because the system advantageously reserve resources of different replication paths to quality of service requirements to meet service requirements associated with the load and the replication path.

With regard to claim 9, the instant claim presents limitations similar to claim 2 and are rejected for similar reasons as claim 2.

With regard to claim 10, the instant claim presents limitations similar to claim 3 and are rejected for similar reasons as claim 3.

Regarding claim 15, Jolly discloses:
A computer program product ([0094]) comprising a computer-readable storage medium (e.g. memory; [0094]) having program instructions ([0094]) embodied therewith, the program instructions executable by a processor ([0094]) to cause the processor to perform a method comprising:
collecting buffer data from each replication path of a plurality of replication paths between a source storage device and one or more target storage device wherein the source storage device and the one or more target storage device are communicatively coupled to a network ([0036], “...The allocation of records to storage locations may be done according to a load-balancing in order to satisfy performance or storage capacity targets, for example...”).
calculating, using the buffer data, a plurality of buffer capacities for the plurality of replication paths used for replicating data between the source storage device and the one or more target storage devices ([0036], “...The allocation of records to storage locations may be done according to a load-balancing in order to satisfy performance or storage capacity targets, for example...”);
Jolly also doesn’t disclose, but Bertz teaches:
correlating, using a set of buffer capacities, a set of replication paths with a set of tiered data to be replicated ([0061], “...The delivery offer and assurance manager 118 may select from the candidate offers that correspond to qualitative classes of quality of service. For example, a ‘platinum’ class of offer may be selected that corresponds to a first predefined percentage of available bandwidth on a given path to the device 102, 122, where the available bandwidth excludes in-use, uncommitted reserved, and/reserved network resources...A ‘gold’ class of offer may be selected from the candidate offers that corresponds to a second predefined percentage of available bandwidth (less than the bandwidth associated with the “platinum” offer)...”); and
selecting, based on the correlating, a first replication path from the plurality of replication paths for replicating a first tier of data from the plurality of tiered data ([0061], “...The delivery offer and assurance manager 118 may select from the candidate offers that correspond to qualitative classes of quality of service. For example, a ‘platinum’ class of offer may be selected that corresponds to a first predefined percentage of available bandwidth on a given path to the device 102, 122, where the available bandwidth excludes in-use, uncommitted reserved, and/reserved network resources...A ‘gold’ class of offer may be selected from the candidate offers that corresponds to a second predefined percentage of available bandwidth (less than the bandwidth associated with the “platinum” offer)...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify load balancing to storage capacity targets as taught by Jolly with the inclusion of selecting from the candidate offers that corresponding to qualitative classes of quality of service as taught by Bertz because the system advantageously reserve resources of different replication paths to quality of service requirements to meet service requirements associated with the load and the replication path.

With regard to claim 16, the instant claim presents limitations similar to claim 2 and are rejected for similar reasons as claim 2.

With regard to claim 17, the instant claim presents limitations similar to claim 3 and are rejected for similar reasons as claim 3.

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolly (US 2009/0276476) in view of Bertz et al. (US 9,215,180), as applied to claim(s) 1-3, 8-10, and 15-17, in further view of Ulrich et al. (US 2002/0156840), hereafter referred to as “Ulrich”.

Regarding claim 4, Jolly-Bertz discloses the computer-implemented method of claim 2. Jolly in view of Bertz also doesn’t teach, but Ulrich teaches:
wherein the buffer data comprises an available buffer size (e.g. amount of free space within the array; [0506]), an available buffer speed (e.g. frequency of access of a particular disk within the disk array; [0506]), and an available buffer bandwidth of a plurality of connections along each of the plurality of replication paths (e.g. the amount of bandwidth consumed servicing client requests; [0506], “...In the load balancing method 3800, file operations are performed 3851 and file access statistics are continuously collected 3852 by the servers 130. These statistics include information describing file access frequencies, file size characteristics, file type characteristics, among other information. Resource utilization statistics are also collected 3854 and contain information that characterize how data is stored within the distributed file storage system 100. The resource utilization statistics identify how each disk array 140 is used within the system 100 and may contain statistics that reflect the amount of free space within the array, the amount of used space within the array, the frequency of access of a particular disk within the disk array, the speed of servicing client requests, the amount of bandwidth consumed servicing client requests...This information is useful in identifying bandwidth limitations...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify load balancing to storage capacity targets and selecting from the candidate offers that corresponding to qualitative classes of quality of service as taught by Jolly and Bertz with the inclusion of amount of free space within the array, frequency of access of a particular disk within the disk array, and the amount of bandwidth consumed servicing client requests as taught by Ulrich because these statistics may be used to calculate the load among servers.

With regard to claim 11, the instant claim presents limitations similar to claim 4 and are rejected for similar reasons as claim 4.

With regard to claim 18, the instant claim presents limitations similar to claim 4 and are rejected for similar reasons as claim 4.

Claim(s) 5-6, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolly (US 2009/0276476) in view of Bertz et al. (US 9,215,180), as applied to claim(s) 1-3, 8-10, and 15-17, in further view of Martin et al. (US 2017/0366467), hereafter referred to as “Martin”, in further view of Toda et al. (US 2005/0249115), hereafter referred to as “Toda”.

Regarding claim 5, Jolly-Bertz discloses the computer-implemented method of claim 1. Jolly in view of Bertz also doesn’t teach, but Martin teaches:
detecting a configuration change has occurred on one or more replication paths of the set of replication paths ([0069], “As another example, the capacity calculator 82 can determine a dynamic capacity estimate for each of the network connections...For instance, the capacity calculator is programmed to compute an estimate of capacity based on the maximum throughput measured over a given network. This maximum throughput may be computed over the entire history of measurements of a given network, measurements over a specific period of time such as a most recent period, measurements since a specific event such as a change in network configuration specified by user input or detected by capacity calculator 82, or a combination of these methods...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify load balancing to storage capacity targets and selecting from the candidate offers that corresponding to qualitative classes of quality of service as taught by Jolly and Bertz with the inclusion of determining a dynamic capacity estimate for each of the network connections based on the maximum throughput measured over a given network since a change in network configuration as taught by Martin because the system advantageously transmits packets at a rate based on a path's capacity to carry packets and network congestion which can affect other traffic within the path can be avoided by reducing the transmission of packet above what the path can carry.
Jolly in view of Bertz and in further view of Martin also doesn’t teach, but Toda teaches:
re-calculating, based on the configuration change, the set of buffer capacities for the set of replication paths ([0147], “...The requested buffer use amount BRC of equipments related to the flow is recalculated and the difference between BRC s before and after recalculation is added to the buffer usable capacity BUC”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify load balancing to storage capacity targets and selecting from the candidate offers that corresponding to qualitative classes of quality of service as taught by Jolly, Bertz, and Martin with the inclusion of recalculating the requested buffer use amount BRC of equipments as taught by Toda because the system advantageously transmits packets at a rate based on a path's capacity to carry packets and network congestion which can affect other traffic within the path can be avoided by reducing the transmission of packet above what the path can carry.

Regarding claim 6, Jolly-Bertz discloses the computer-implemented method of claim 1. Jolly in view of Bertz also doesn’t teach, but Martin teaches:
detecting a configuration change has occurred on one or more replication paths of the set of replication paths ([0069], “As another example, the capacity calculator 82 can determine a dynamic capacity estimate for each of the network connections...For instance, the capacity calculator is programmed to compute an estimate of capacity based on the maximum throughput measured over a given network. This maximum throughput may be computed over the entire history of measurements of a given network, measurements over a specific period of time such as a most recent period, measurements since a specific event such as a change in network configuration specified by user input or detected by capacity calculator 82, or a combination of these methods...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify load balancing to storage capacity targets and selecting from the candidate offers that corresponding to qualitative classes of quality of service as taught by Jolly and Bertz with the inclusion of determining a dynamic capacity estimate for each of the network connections based on the maximum throughput measured over a given network since a change in network configuration as taught by Martin because the system advantageously transmits packets at a rate based on a path's capacity to carry packets and network congestion which can affect other traffic within the path can be avoided by reducing the transmission of packet above what the path can carry.
Jolly in view of Bertz and in further view of Martin also doesn’t teach, but Toda teaches:
re-calculating, based on the configuration change, the set of buffer capacities for the set of replication paths ([0147], “...The requested buffer use amount BRC of equipments related to the flow is recalculated and the difference between BRC s before and after recalculation is added to the buffer usable capacity BUC”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify load balancing to storage capacity targets and selecting from the candidate offers that corresponding to qualitative classes of quality of service as taught by Jolly, Bertz, and Martin with the inclusion of recalculating the requested buffer use amount BRC of equipments as taught by Toda because the system advantageously transmits packets at a rate based on a path's capacity to carry packets and network congestion which can affect other traffic within the path can be avoided by reducing the transmission of packet above what the path can carry.

With regard to claim 12, the instant claim present additional limitations similar to those of claim 5 and are rejected for similar reasons as claim 5.

With regard to claim 13, the instant claim present additional limitations similar to those of claim 6 and are rejected for similar reasons as claim 6.

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolly (US 2009/0276476) in view of Bertz et al. (US 9,215,180), as applied to claim(s) 1-3, 8-10, and 15-17, in further view of Alvarez et al. (US 7,418,003), hereafter referred to as “Alvarez”.

Regarding claim 21, Jolly-Bertz discloses the computer-implemented method of claim 1. Jolly in view of Bertz also doesn’t teach, but Alvarez teaches:
wherein each replication path of the plurality of replication paths includes one or more intermediate devices (Fig. 1; Col. 1, ll. 24-30, “...FIG. 1 shows sources 12a and 12b coupled to receivers 14a-14d via a series of routers 16-16d and communication links 20”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify load balancing to storage capacity targets and selecting from the candidate offers that corresponding to qualitative classes of quality of service as taught by Jolly and Bertz with the inclusion of sources coupled to receivers via a series of routers as taught by Alvarez because routers allow computers to communicate with devices in other networks.

Regarding claim 22, Jolly-Bertz discloses the computer-implemented method of claim 21. Jolly in view of Bertz also doesn’t teach, but Alvarez teaches:
wherein the one or more intermediate devices are chosen from a group of intermediate devices consisting of: a network router (Fig. 1; Col. 1, ll. 24-30, “...FIG. 1 shows sources 12a and 12b coupled to receivers 14a-14d via a series of routers 16-16d and communication links 20”); and a network switch (the claim elements are recited in the alternative where only one of two options is required to teach the instant claim).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify load balancing to storage capacity targets and selecting from the candidate offers that corresponding to qualitative classes of quality of service as taught by Jolly and Bertz with the inclusion of sources coupled to receivers via a series of routers as taught by Alvarez because routers allow computers to communicate with devices in other networks.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jolly (US 2009/0276476) in view of Bertz et al. (US 9,215,180), as applied to claim(s) 1-3, 8-10, and 15-17, in further view of O’Hare et al. (US 10,496,278), hereafter referred to as “O’Hare”.

Regarding claim 23, Jolly-Bertz discloses the computer-implemented method of claim 3. Jolly in view of Bertz also doesn’t teach, but O’Hare teaches:
wherein the first tier of data is solid state drive (SSD) data and the second tier of data is hard disk drive (HDD) data (Col. 4, ll. 1-37, “...Each data pool may be associated with a particular technology type of the tangible data storage devices, and different data pools may be associated with different technology types of storage devices. In the illustrated example the tangible data storage devices 126.sub.1-126.sub.n include SSDs (solid state drives) and HDDs (hard disk drives) associated with a tier 0 and a tier 1 respectively...Data pool 138 is associated with some or all of the tier 0 SSDs. Data pool 140 is associated with some or all of the tier 1 HDDs...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify load balancing to storage capacity targets and selecting from the candidate offers that corresponding to qualitative classes of quality of service as taught by Jolly and Bertz with the inclusion of different data pools associated with tier 0 SDDs and tier 1 HDDs, respectively as taught by O’Hare because SSDs achieve higher performance at the cost of endurance versus a HDD which provides lower performance and higher endurance and data replicated at the respective service level can achieve faster output with respective transfer speeds of storage devices.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Jolly (US 2009/0276476) in view of Bertz et al. (US 9,215,180), as applied to claim(s) 1-3, 8-10, and 15-17, in further view of Mueller (US 2012/0185290), hereafter referred to as “Mueller”

Regarding claim 24, Jolly-Bertz discloses the computer-implemented method of claim 1. Jolly in view of Bertz also doesn’t teach, but Mueller teaches:
wherein the selecting is performed using a priority adjustment algorithm ([0016], “...The Hub could have logic that adjusts and rebalances priorities of assignments as appropriate. Priorities may be determined based on severity of problem, service level agreements, contracted support obligations (e.g., gold level, silver level, bronze level), and other methods known to those of ordinary skill in the art”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify load balancing to storage capacity targets capacity and selecting from the candidate offers that corresponding to qualitative classes of quality of service as taught by Jolly and Bertz with the inclusion of adjusting priorities of assignments as appropriate based on service level agreements as taught by Mueller because from a bigger picture, the system advantageously reserve resources of different replication paths to quality of service requirements to meet service requirements associated with the load and the replication path.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444